Title: Thursday. May 13th.
From: Adams, John
To: 


       Went on Shore and dined with Captain Jones at the Epèe Royal. Mr. Amiel, Mr. Dick, Dr. Brooke, officers of the Poor Richard, Captain Cazneau, Captain Young, Mr. Ingraham, Mr. Blodget, Mr. Glover, Mr. Conant, Messrs. Moylans, Mr. Maese, Mr. Nesbit, Mr. Cummings, Mr. Tayler, made the Company, with Captain Landais, myself and my Son.
       An elegant Dinner we had—and all very agreable.
       No very instructive Conversation. But we practiced the old American Custom of drinking to each other, which I confess is always agreable to me.
       Some hints about Language, and glances about Women, produced this Observation, that there were two Ways of learning french commonly recommended—take a Mistress and go to the Commedie. Dr. Brookes, in high good Humour—Pray Sir, which in your Opinion is the best? Answer in as good Humour—Perhaps both would teach it soonest, to be sure sooner than either. But, continued I, assuming my Gravity, the Language is no where better spoken than at the Comedie. The Pulpit, the Bar, the Accademie of Sciences, and the faculty of Medicine, none of them speak so accurately as the french Comedie.
       After Dinner walked out, with Captains Jones and Landais to see Jones’s Marines—dressed in the English Uniform, red and white. A Number of very active and clever Serjeants and Corporals are employed to teach them the Exercise, and Maneuvres and Marches &c. After which Jones came on Board our ship.
       This is the most ambitious and intriguing Officer in the American Navy. Jones has Art, and Secrecy, and aspires very high. You see the Character of the Man in his uniform, and that of his officers and Marines, variant from the Uniforms established by Congress. Golden Button holes, for himself—two Epauletts—Marines in red and white instead of Green.
       Excentricities, and Irregularities are to be expected from him— they are in his Character, they are visible in his Eyes. His Voice is soft and still and small, his Eye has keenness, and Wildness and Softness in it.
      